UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 15-7106


JEROME MCFADDEN,

                Plaintiff - Appellant,

          v.

S. B. LEWIS, Associate Warden; FRANK MURSIER, Major McCI;
LEROY CARTLEDGE, Warden at McCI McCormick Correctional
Institution,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.      Bruce H. Hendricks, District
Judge. (0:12-cv-01627-BHH)


Submitted:   November 17, 2015            Decided:   November 20, 2015


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerome McFadden, Appellant Pro Se.    Brandon Paul Jones, Daniel
Roy Settana, Jr., MCKAY, CAUTHEN, SETTANA & STUBLEY, PA,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jerome   McFadden   appeals       the   district   court’s   order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2012) complaint for failure to

exhaust administrative remedies.         We have reviewed the record

and find no reversible error.          Accordingly, we affirm for the

reasons stated by the district court.          McFadden v. Lewis, No.

0:12-cv-01627-BHH (D.S.C. June 26, 2015).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                              AFFIRMED




                                   2